DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
Section [0057] of the specification should be updated to include the now known patent application numbers  - - 16/681,518 - - and  - - 16/681,522 - -, respectively.  
Appropriate correction is required.

Claim Objections
Claims 1, 7, and 15 are objected to because of the following informalities:  
In claim 1, on the next to last line thereof, in order to be grammatically correct “ the… filter configured to filter” should be  - - the… filter is configured to filter - -.
In claim 7, on line 2 thereof, note that to be grammatically correct “include” should be changed to the plural  - - includes - -  (i.e. the… electrode  includes).  
In claim 15, on the next to last line thereof, note that “circuity” is misspelled and should be  - - circuitry - -.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1, 2, 3, 9, and 11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over respective claims 6, 7, 10, 17 or 6, and 7 of copending Application No. 16/681,518 (reference application) {see also the provided published application thereof, US 2020/0162055, which will be referenced in the discussion as necessary}.  Although the claims at issue are not identical, they are not 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 3, and 9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of copending Application No. 16/681,522 (reference application) {see also the provided published application thereof, US 2020/0162056, which will be referenced in the discussion as necessary}.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 14 of the reference application recites the method steps including the filter with “slanted pitches” of instant claim 9 plus additional structure of the filter being .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 7, and 8 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Detlefsen U.S. 6,894,588.
Before beginning it must be noted that Fig. 2 of Detlefsen discloses a Double Mode Surface acoustic wave (DMS) filter, wherein the invention is specifically disclosed as being applicable to both DMS filters as well as single-port resonators (see col. 3, lines 50-52 as well as col. 3, lines 15-20 and col. 10, lines 43-48).  Hence, while Fig. 14 
Therefore regarding claims 1 and 8, Figs. 2 and 14 of Detlefsen disclose a multi-mode SAW filter comprising a plurality of interdigital transducer electrodes including a first interdigital transducer electrode IDT on the left, and a second interdigital transducer electrode IDT’ in the center being longitudinally coupled to each other, and a third interdigital transducer electrode IDT on the right that is longitudinally coupled to the second interdigital transducer electrode IDT’ in the center; and acoustic reflectors RF1 and RF2 on opposing sides of the plurality of interdigital transducer electrodes IDT, IDT’, IDT, the acoustic reflectors including acoustic reflector fingers with slanted pitches as clearly seen in Fig. 14, and the multi-mode SAW filter is configured to filter a radio frequency signal (see e.g. Figs. 9 and 10 and col. 8, lines 51-55).
Regarding claim 2, as can be clearly seen in Fig. 14, the slanted pitches include different spacings between different respective portions of adjacent acoustic reflector fingers, wherein the spacings are smaller at respective portions near the bottom of the reflectors RF1, RF2 and the spacings increase continuously toward the top of the reflectors (see e.g. col. 10, lines 31-34 and col. 2, lines 44-48).
Regarding claim 7, Detlefsen discloses that the interdigital transducers and reflectors may be formed of two metal layers including an aluminum layer and a layer of titanium to improve adhesion to the piezoelectric substrate (see e.g. col. 6, lines 27-33) or other layers to improve power handling by reducing mechanical, electrical and thermal stresses and acousto-migration (see col. 6, lines 34-43).

Claims 1 and 2 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Watanabe JP 2010-010874 with English language machine translation provided.
Regarding claims 1 and 2, Fig. 1 of Watanabe discloses a multi-mode/triple-mode SAW filter (see e.g. section [0018]) comprising:  a plurality of IDT electrodes including a first and second IDT electrodes 20, 30 that are longitudinally coupled to each other via a middle grating 50; and acoustic reflectors 40 on opposing sides thereof, the acoustic reflectors including acoustic reflector fingers 41 (see also enlarged Fig. 3a) that have slanted pitches, wherein the slanted pitches include different spacings P4, P5 and P6 between different respective portions of adjacent acoustic reflector fingers, and the different electrode finger spacings/pitches have the relationship P4<P5<P6 (see the translation sections [0027]-[0028] particularly the last line of section [0028]), and the multi-mode SAW filter is configured to filter a radio frequency (RF) signal (see e.g. Fig. 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 4, 5, 7, 8 and 15-20 are rejected under 35 U.S.C. § 103 as being unpatentable over Nakamura et al. U.S. 2015/0288346 (Nakamura hereinafter) taken alone.

Regarding claims 4 and 5, Nakamura discloses the resonator includes a piezoelectric layer that is a piezoelectric substrate (see e.g. section [0056]) and may include a temperature compensation layer of silicon dioxide (see section [0065]) and specifically discloses using it with the Fig. 1 embodiment (see section [0072]).
Regarding claim 7, Nakamura discloses that the first IDT electrode may include a “layered structure” (see e.g. sections [0057] and [0070]) with multiple, and hence including two, metal layers.
Regarding claims 15 and 18, Nakamura discloses a packaged module in Fig. 17, the packaged module comprising:  a packaging substrate 1720 (see section [0076], 
Regarding claim 16, the “other circuitry die 1730” is specifically disclosed as including “amplifiers” (see section [0076], line 12 thereof).
Regarding claims 19 and 20, see the previous discussion of similar claims 2 & 4.
However regarding claims 1, 8 and 15, Nakamura does not explicitly show a “multi-mode” SAW filter with a second IDT electrode longitudinally coupled to the first IDT electrode, and a third IDT electrode longitudinally coupled to the second IDT electrode as required by claim 1, or a “plurality of longitudinally coupled interdigital transducer electrodes” as recited in claim 15.
Nakamura does explicitly disclose its inventive concept may also be used in “longitudinal- mode-type” SAW filters (a.k.a. longitudinally coupled SAW resonator filters) including a plurality of IDT electrodes/comb-shaped electrodes that are “adjacently arranged in the propagation direction of an elastic wave” (see sections [0055] and [0068]), wherein the Examiner Takes Official Notice that it would have been 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to have modified the SAW resonator of Nakamura (Fig. 1) by having provided a second interdigital electrode longitudinally coupled to the first one and a third interdigital transducer electrode longitudinally coupled to the second one because Nakamura specifically discloses that the inventive concept of acoustic reflectors 103 including acoustic reflector fingers having slanted pitches with different spacings between different respective portions 105, 104 of adjacent acoustic reflector fingers, would have been usable and equally applicable to longitudinal-mode coupled filters (see section [0068]), which one of ordinary skill in the art would have understood to inherently be a multi-mode filter, and to have obviously included three, first to third interdigital transducer electrodes that would have been longitudinally coupled to each other by definition of “longitudinal-mode… filter”.
Regarding claim 17, Nakamura does not explicitly disclose that the packaged module other circuitry die 1730 includes a “radio frequency switch”.
Nakamura does however disclose that its list of circuit elements may include other elements by ending its list of examples with “and the like, as would be known to one of skill in the art of semiconductor fabrication” (see section [0076], lines 13-15 thereof), and further discloses that the duplexer may “facilitate switching” and provide 
The Examiner Takes Official Notice, that it would have been well known that “and the like… in the art of semiconductor fabrication” would have included circuit elements that are switches and that such “switching functionalities” provided by duplexers would have been known to have included literal switches.
Hence, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to have modified the packaged module of Nakamura (Fig. 17) such that the other circuitry die 1730 would have included a RF switch, because Nakamura explicitly discloses that such circuitry may include a list of circuit elements ending with “and the like, as would have been known to one of skill in the art of semiconductor fabrication” (see section [0076], lines 13-15 thereof), which would have been known to have included a RF switch, and because Nakamura also explicitly discloses and suggests that the duplexer “facilitate switching” and provided “switching functionalities” (see section [0080], lines 1-6 thereof) and usable in a mobile phone that is a multi-band/multi-mode phone (see section [0077], lines 9-11 thereof), which one of ordinary skill in the art would have understood to have included a switch connected to and working in conjunction with the duplexer and/or a switch to select the band of the mobile phone in a multi-band phone. 

Claim 3 is rejected under 35 U.S.C. § 103 as being unpatentable over Detlefsen U.S. 6,894,588 taken alone.
Detlefsen discloses the invention as discussed above, i.e. a multi-mode filter of Fig. 2 using reflectors having reflector fingers with slanted pitches as in Fig. 14.

Detlefsen does show in Fig. 7 reflectors having stepped lengths where the lengths are full length nearest the IDT electrode and half-length farther away from the IDT electrode, and Detlefsen explicitly disclose that its methods of shifting the pole locations of the reflectors (see e.g. col. 3, lines 7-14 thereof) are usable in combination (see col. 4, lines 17-32 thereof).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to have modified the multi-mode SAW filter of Detlefsen (Figs. 2 and 14) by having also provided the acoustic reflector fingers have a “stepped length” as suggested by Detlefsen Fig. 7, because at col. 4, lines 27-33 Detlefsen specifically suggests combining the two ways to modify the reflector pole positions, i.e. vary finger period/spacing (see col. 4, lines 13-15) as in, e.g. Fig. 14, and vary the plurality of reflector stripes (see col. 3, line 66 to col. 4, line 4) as in e.g. Fig. 7 (i.e. in Fig. 7 the reflector strip lengths are varied/stepped so there are effectively fewer stripes farther from the IDT than closer to the IDT) by “applying both variation possibilities within a single resonator filter” (see col. 4, lines 27-29), by which explicit suggestion one of ordinary skill in the art would have been motivated to have combined the Detlefsen variations shown in Fig. 7 and Fig. 14.

Claims 6 is rejected under 35 U.S.C. § 103 as being unpatentable over either one of Detlefsen U.S. 6,894,588 or Nakamura U.S. 2015/0288346 in view of Kawachi et al. U.S. 9,825,612 (Kawachi hereinafter).

Kawachi discloses and provides evidence that in the SAW resonator art (see Figs. 3A-C) and SAW multi-mode filter art (see Fig. 5 and col. 3, lines 52-55), that it would have been extremely well known to use a piezoelectric substrate 60 as shown in Fig. 3B or to instead use a piezoelectric layer 60 provided on a support substrate 61 as shown in Fig. 3C (see also col. 3, lines 22-25) as extremely well known art recognized alternatives.  Note that as shown in Kawachi Fig. 3C, the IDT electrodes are “on and in physical contact with the piezoelectric layer” 60.
Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to have modified the multi-mode SAW filter device of either one of Detlefsen (Figs. 2 and 14) or Nakamura (Fig. 1 and section [0068]) by having replaced the piezoelectric substrate with a piezoelectric layer on a supporting substrate, as suggested by the exemplary teaching of Kawachi (Fig. 3C), because such an obvious modification would have been the mere substitution of extremely well known art recognized alternative support structures for SAW resonators and SAW multi-mode filters as evidenced and explicitly suggested by Kawachi Fig. 3B vs. Fig. 3C (see also Kawachi Fig. 5 and col. 3, lines 52-55).

Claims 9, 11, and 13 are rejected under 35 U.S.C. § 103 as being unpatentable over Watanabe JP 2010-010874 with machine translation.

Therefore regarding claim 9, Fig. 1 of Watanabe discloses a method filtering a RF signal with a multi-mode/triple-mode SAW filter, the method comprising:  providing a RF signal to the multi-mode SAW filter; filtering the RF signal; and during filtering, suppressing a spurious response due to a lateral mode that causes in-band ripple (see the translation at e.g. section [0012], the last 3 lines thereof).
Regarding claim 11, see the above discussion of similar claim 2 wherein reflectors 40 include slanted pitches where the spacings between different portions of adjacent reflector fingers are different since P4<P5<P6 (see the last line of section [0028] and Fig. 3a)
Regarding claim 13, the filter is intended for use in mobile phones (see e.g. section [0002]) which would have been an obvious intended use.
However, Watanabe does not explicitly disclose that the “lateral mode” that is suppressed is a “shear horizontal mode” as recited in claim 9.
The Examiner Takes Official Notice that it would have been well known in the art that the shear horizontal mode is a lateral mode, i.e. lateral and horizontal are the same direction, so one of ordinary skill in the art would have understood the Watanabe disclosed suppressed spurious “lateral mode” response that causes in-band ripple (see section [0012], the last 3 lines thereof) to have included a shear horizontal mode spurious response.
.

Claims 10 and 14 are rejected under 35 U.S.C. § 103 as being unpatentable over Watanabe JP 2010-010874 in view of Nakamura U.S. 2015/0288346.
Regarding claim 10, Watanabe discloses the method of filtering as discussed above and its multi-mode filter is on a piezoelectric layer substrate (see e.g. section [0059]), but does not disclose a temperature compensation layer to provide temperature compensation during filtering. 
As discussed regarding similar claim 4 above, Nakamura discloses providing a temperature compensation layer of silicon dioxide (see section [0065]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to have modified the multi-mode SAW filter of Watanabe (Fig. 1) and associated method of filtering, by having provided a temperature 
Regarding claim 14, Watanabe does not disclose the multi-mode SAW filter included in a receive filter when performing the method of filtering.
Nakamura discloses similar filters used as a receive filter of a multiplexer duplexer 1600 (see Fig. 16 and section [0075] and section [0076], the last 4 lines thereof and section [0080], lines 6-12 thereof) as discussed regarding claim 18 in rejection section 12 above.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to have modified the multi-mode SAW filter and method of filtering of Watanabe (Fig. 1) which is suggested by Watanabe to be used in a mobile phone (see section [0002]) by having used it as a receive filter, because using such filters as a receive filter or also as a transmit filter, would have been merely an obvious intended use as specifically suggested by Nakamura (see Fig. 15 and section [0075], especially lines 13-15 thereof).

Claim 12 is rejected under 35 U.S.C. § 103 as being unpatentable over Watanabe JP 2010-010874 in view of Kawachi U.S. 9,825,612.

However, Watanabe disclose a piezoelectric substrate layer rather than a piezoelectric layer on a support substrate.
As discussed in section 14 above in the rejection of similar claim 6, Kawachi discloses these as art recognized alternative extremely well known by those of ordinary skill in the art (see Kawachi Fig. 3B vs. Fig. 3C).
Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to have modified the multi-mode SAW filter device and method of Watanabe (Fig. 1) by having replaced the piezoelectric substrate with a piezoelectric layer on a supporting substrate, as suggested by the exemplary teaching of Kawachi (Fig. 3C), because such an obvious modification would have been the mere substitution of extremely well known art recognized alternative support structures for SAW resonators and SAW multi-mode filters as evidenced and explicitly suggested by Kawachi Fig. 3B vs. Fig. 3C (see also Kawachi Fig. 5 and col. 3, lines 52-55).

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
Funami et al. U.S. 7,453,335 discloses a different type of “slanted pitches” in reflectors, where the spacings between fingers at different portions are equal, but the angles toward the IDT are different as shown by reflectors 14b in Figs. 6-9 and reflectors 14a in Fig. 10.


 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA SUMMONS whose telephone number is (571)272-1771.  The examiner can normally be reached on M-Th, M-F: 10:30am-8:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Pascal can be reached on (571) 272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





bs 								/BARBARA SUMMONS/September 30, 2021                                                     Primary Examiner, Art Unit 2843